DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This Office Action is in response to applicant’s communication filed 22 February 2022, in response to the Office Action mailed 24 November 2021.  The applicant’s remarks and any amendments to the claims or specification have been considered, with the results that follow.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hido et al. (Modeling Patent Quality: A System for Large-scale Patentability Analysis using Text Mining, July 2012, pgs. 1180-1191) in view of Liu et al. (On Predictive Patent Valuation: Forecasting Patent Citations and Their Types; Feb. 2017, pgs. 1438-1444), further in view of Lundberg (US 2016/0378766), and further in view of Yang (US 2019/0026550).

As per claim 1, Hido teaches a system, comprising: a memory [a patentability analysis system including storing data in memory on one or more servers (pgs. 1186-1187, figure 7 and description)], and at least one processor coupled to the memory [a patentability analysis system including storing data in memory on one or more servers running the analysis system, which requires at least one processor (pgs. 1186-1187, figure 7 and description)], the at least one processor configured to: generate a patentability model, wherein the patentability model comprises a multivariable function configured to accept an idea vector as an input and to generate numerical value as an output, wherein the generates a numerical value is indicative of a likelihood of patentability corresponding to the idea vector [a prediction model is generated to estimate examination result (patentability) of an application, where the model computes the patentability score based on a set of feature variables from an input application (idea vector) (pg. 1180, abstract, etc.) where the text of the specification of an application is used and a d-dimensional feature vector is constructed based upon analysis of the specification where the model operates on the vector (pg. 1184, section 3.4, etc.)] wherein to generate the patentability model, the at least on processor is configured to: convert text previously submitted as an idea disclosure into a vectorized format to generate one or more idea disclosure vectors [the text of the specification of an application is used and a d-dimensional feature vector is constructed based upon analysis of the specification (pg. 1184, section 3.4, etc.)]; update a vectorized idea database with the one or more idea disclosure vectors [the text of the specification of an application is used and a d-dimensional feature vector is constructed based upon analysis of the specification (pg. 1184, section 3.4, etc.) where all of the required information including the feature values and the precomputed patentability scores for applications are stored in databases on a server (pg. 1186, figure 7 description)]; download public patent publication text data and patent application grant statistics [patentability labels are applied to published patent text based upon the status of the patent applications (pgs. 1183-1184, section 3.3; etc.)]; associate the one or more idea disclosure vectors with the patent application grant statistics [training and testing data sets are made for the model including the feature vectors and patentability labels of patent applications (pgs. 1183-1184, sections 3.3-3.4; pgs. 1185-1186, section 4.2; etc.)]; convert the patent publication text data into a vectorized format to generate one or more patent publication vectors [training and testing data sets are made for the model including the feature vectors and patentability labels of patent applications (pgs. 1183-1184, sections 3.3-3.4; pgs. 1185-1186, section 4.2; etc.)]; update a patent publication database with the one or more patent publication vectors [all of the required information including the feature values and the precomputed patentability scores for applications are stored in databases on a server (pg. 1186, figure 7 description)]; initialize the patentability model with first constant values [given a training data set of features and patentability labels, a classifier prediction model is generated and trained (pgs. 1185-1186, sections 4.2-4.3; etc.)]; calculate second constant values using the one or more idea disclosure vectors, the patent application grant statistics, the one or more patent publication vectors, and a regression model [given a training data set of features and patentability labels, a classifier prediction model is generated and trained as naïve Bayes or logistic regression models (pg. 1183, section 3.2; pgs. 1185-1186, sections 4.2-4.3; etc.)]; and replace the first constant values of the patentability model with the second constant values [given a training data set of features and patentability labels, a classifier prediction model is generated and trained as naïve Bayes or logistic regression models; including updating the weights of the model (pg. 1183, section 3.2; pgs. 1185-1186, sections 4.2-4.3; etc.)]; store the patentability model in the memory [all of the required information including the feature values and the precomputed patentability scores for applications, and the analysis system are stored on a server (pg. 1186, figure 7 description)]; receive text representative of the idea disclosure [the text of the specification of an application is used and a d-dimensional feature vector is constructed based upon analysis of the specification (pg. 1184, section 3.4, etc.)]; convert the text into a vectorized format to generate an idea vector [the text of the specification of an application is used and a d-dimensional feature vector is constructed based upon analysis of the specification (pg. 1184, section 3.4, etc.)]; retrieve the patentability model from the memory [all of the required information including the feature values and the precomputed patentability scores for applications, and the analysis system are stored on a server (pg. 1186, figure 7 description)]; and apply the patentability model to the idea vector to generate a numerical value, comprising a confidence score, a percentage probability, or a combination thereof, indicative of a likelihood of patentability according to a relation of at least part of the idea vector with respect to at least the patent application grant statistics, in accordance with the patentability model [the model computes the patentability score based on the set of features from the application input (idea vector) (pg. 1180, abstract; etc.) which can include the likelihood that the application will be approved (pg. 1181, section 1) as well as a confidence score (pg. 1184, section 3.4, etc.)].
While Hido teaches including data from patent applications in various stages for a vectorized database, as well as converting text from a disclosure into a vectorized format representing semantic information (see, e.g., Hido: sections 1 and 2 and above  regarding the vectorization and databases; and section 3.1 and above regarding the patent application stages) it does not explicitly teach converting text and image data previously submitted as a first private idea disclosure into a vectorized format to generate one or more private idea disclosure vectors; or that the vectorized idea database is a private database with one or more private idea disclosure vectors, wherein the one or more private vectorized idea disclosure vectors comprise at least one indication of subject matter previously deemed insufficient to file as a patent application; or downloading one or more scholarly articles; convert text of one or more scholarly articles into a vectorized format to generate one or more public corpus vectors; updating a public corpus database with the one or more public corpus vectors; and using the public corpus data in the model; or receiving text and image data representative of a second private idea disclosure; and convert the text and image data representative of the second private idea disclosure into a vectorized format to generate the idea vector, wherein the vectorized format allows recognition of certain shapes and image features associated with the text and image data representative of the second private idea disclosure, and wherein the vectorized format is configured to preserve semantic relationships between words of the text representative of the second private idea disclosure.
Liu teaches downloading one or more scholarly articles [citation prediction is used by a model to produce a patent value score (pg. 1438, abstract, etc.) by extracting features from research papers (pg. 1439-1440, main idea and highlight, and Data Collection and Preprocessing; etc.)]; convert text of one or more scholarly articles into a vectorized format to generate one or more public corpus vectors [citation prediction is used by a model to produce a patent value score (pg. 1438, abstract, etc.) by extracting features from research papers and creating feature vectors (pg. 1439-1440, main idea and highlight, and Data Collection and Preprocessing; etc.)]; updating a public corpus database with the one or more public corpus vectors [citation prediction is used by a model to produce a patent value score (pg. 1438, abstract, etc.) by extracting features from research papers and creating feature vectors (pg. 1439-1440, citation prediction and main idea and highlight, and Data Collection and Preprocessing; etc.); for the database of vectors used by the model in Hido, above]; and using the public corpus data in the model [citation prediction is used by a model to produce a patent value score (pg. 1438, abstract, etc.); for the model of patent scoring in Hido, above].
Hido and Liu are analogous art, as they are within the same field of endeavor, namely using a model to predict patent score from extracted features.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize public research paper data for a model to evaluate patent scores, as taught by Liu, in the model for evaluating patent scores taught by Hido.
Liu provides motivation as [similarity to available research is meaningful information that can be used to predict originality (pg. 1440, Data Collection and Preprocessing; etc.)].
Lundberg teaches a private database with one or more private idea disclosure vectors, wherein the one or more private vectorized idea disclosure vectors comprise at least one indication of subject matter previously deemed insufficient to file as a patent application [the patent data management system may include a database including unfiled patent applications or invention disclosures (matters) (paras. 0015, 0027, etc.) including data fields for the matters indicating the type and status of the matter such as filed, issued, abandoned, drafting, etc. (paras. 0033, 0038 etc.)].
Hido and Lundberg are analogous art, as they are within the same field of endeavor, namely patent evaluation.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the unfiled patent application/idea disclosure info in the patent data for patent evaluations, as taught by Lundberg, for the database of patent data for patent evaluation in the system taught by Hido.
Because both Hido and Lundberg teach systems utilizing databases of patent data for creating patent evaluations, it would have been obvious to one of ordinary skill in the art to include the unfiled patent application/idea disclosure info in the patent data for patent evaluations, as taught by Lundberg, for the database of patent data for patent evaluation in the system taught by Hido, to achieve the predictable result of using all data available to an entity, including data not publicly available but still relevant to patent disclosures.
Yang teaches converting text and image data previously submitted as a first private idea disclosure into a vectorized format to generate one or more private idea disclosure vectors [a document is segmented and the textual and visual feature data from the document is extracted and represented in a vector space (abstract; paras. 0007, 0019-22; etc.); for the patent documents of Hido, above]; and receiving text and image data representative of a second private idea disclosure; and converting the text and image data representative of the second private idea disclosure into a vectorized format to generate the idea vector, wherein the vectorized format allows recognition of certain shapes and image features associated with the text and image data representative of the second private idea disclosure, and wherein the vectorized format is configured to preserve semantic relationships between words of the text representative of the second private idea disclosure [a document is segmented and the textual and visual feature data from the document is extracted and represented in a vector space (abstract; paras. 0007, 0019-22; etc.) where the text feature data includes semantic information regarding words and sentences (abstract; paras. 0019-20; etc.) and the visual feature data includes shape and features of images (paras. 0020, 0052, etc.); for the patent documents of Hido, above].
Hido and Yang are analogous art, as they are within the same field of endeavor, namely creating and utilizing vectorized feature information from documents.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include features of both text and images from a document in vectorized data, as taught by Yang, for the vectorized feature data from patent documents in the system taught by Hido.
Because both Hido and Yang teach representing features of a document using vectors, it would have been obvious to one of ordinary skill in the art to include features of both text and images from a document in vectorized data, as taught by Yang, for the vectorized feature data from patent documents in the system taught by Hido, to achieve the predictable result of also obtaining data from the images (such as the drawings and any included tables, etc.) included in patent documents.  Yang also provides motivation as [segmenting a document and vectorizing text and visual features more effectively identifies relevant segments of a document (para. 0019, etc.)].


Claims 2, 5, and 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hido et al. (Modeling Patent Quality: A System for Large-scale Patentability Analysis using Text Mining, July 2012, pgs. 1180-1191), in view of Lundberg (US 2016/0378766), and further in view of Yang (US 2019/0026550).

As per claim 2, Hido teaches receiving text representative of an idea disclosure [the text of the specification of an application is used and a d-dimensional feature vector is constructed based upon analysis of the specification (pg. 1184, section 3.4, etc.)]; converting the test into a vectorized format to produce a vectorized idea disclosure [the text of the specification of an application is used and a d-dimensional feature vector is constructed based upon analysis of the specification, where the model operates on the vector (pg. 1184, section 3.4, etc.)]; generating a patentability model using public patent application grant statistics, wherein the patentability model comprises a multivariable function configured to accept the vectorized idea disclosure as an input and to generate a numerical value as an output, wherein the numerical value is indicative of a likelihood of patentability corresponding to the vectorized idea disclosure [a prediction model is generated to estimate examination result (patentability) of an application, where the model computes the patentability score based on a set of feature variables from an input application (idea vector) (pg. 1180, abstract, etc.) using public patent data (pg. 1183, section 3.2, etc.)]; and applying the patentability model to the vectorized idea disclosure to generate a numerical value, comprising a confidence score, a percentage probability, or a combination thereof, indicative of the likelihood of patentability according to a relation of at least part of the idea vector with respect to at least the patent application grant statistics, in accordance with the patentability model [the model computes the patentability score based on the set of features from the application input (idea vector) (pg. 1180, abstract; etc.) which can include the likelihood that the application will be approved (pg. 1181, section 1) as well as a confidence score (pg. 1184, section 3.4, etc.)].
While Hido teaches converting the text into a vectorized format including semantic data (see, e.g., Hido: section 1 regarding semantic info and above for vectorization) it does not explicitly teach receiving text and image data representative of the idea disclosure; and converting the text and image data of the idea disclosure into a vectorized format, wherein the vectorized format allows recognition of certain shapes and image features associated with text and image data representative of the idea disclosure, and wherein the vectorized format is configured to preserver semantic relationships between words of the text representative of the idea disclosure.  Hido also does not explicitly teach utilizing private idea disclosure data comprising at least one indication of subject matter previously deemed insufficient to file as a patent application.
Lundberg teaches utilizing private idea disclosure data comprising at least one indication of subject matter previously deemed insufficient to file as a patent application [the patent data management system may include a database including unfiled patent applications or invention disclosures (matters) (paras. 0015, 0027, etc.) including data fields for the matters indicating the type and status of the matter such as filed, issued, abandoned, drafting, etc. (paras. 0033, 0038 etc.)].
Hido and Lundberg are analogous art, as they are within the same field of endeavor, namely patent evaluation.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the unfiled patent application/idea disclosure info in the patent data for patent evaluations, as taught by Lundberg, for the database of patent data for patent evaluation in the system taught by Hido.
Because both Hido and Lundberg teach systems utilizing databases of patent data for creating patent evaluations, it would have been obvious to one of ordinary skill in the art to include the unfiled patent application/idea disclosure info in the patent data for patent evaluations, as taught by Lundberg, for the database of patent data for patent evaluation in the system taught by Hido, to achieve the predictable result of using all data available to an entity, including data not publicly available but still relevant to patent disclosures.
Yang teaches receiving text and image data representative of the idea disclosure; and converting the text and image data of the idea disclosure into a vectorized format, wherein the vectorized format allows recognition of certain shapes and image features associated with text and image data representative of the idea disclosure, and wherein the vectorized format is configured to preserver semantic relationships between words of the text representative of the idea disclosure [a document is segmented and the textual and visual feature data from the document is extracted and represented in a vector space (abstract; paras. 0007, 0019-22; etc.) where the text feature data includes semantic information regarding words and sentences (abstract; paras. 0019-20; etc.) and the visual feature data includes shape and features of images (paras. 0020, 0052, etc.); for the patent documents of Hido, above].
Hido and Yang are analogous art, as they are within the same field of endeavor, namely creating and utilizing vectorized feature information from documents.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include features of both text and images from a document in vectorized data, as taught by Yang, for the vectorized feature data from patent documents in the system taught by Hido.
Because both Hido and Yang teach representing features of a document using vectors, it would have been obvious to one of ordinary skill in the art to include features of both text and images from a document in vectorized data, as taught by Yang, for the vectorized feature data from patent documents in the system taught by Hido, to achieve the predictable result of also obtaining data from the images (such as the drawings and any included tables, etc.) included in patent documents.  Yang also provides motivation as [segmenting a document and vectorizing text and visual features more effectively identifies relevant segments of a document (para. 0019, etc.)].

As per claim 5, Hido/Lundberg/Yang teaches determining an activation function based on a regression of the patent application grant statistics and vectorized patent application text data; and determining one or more constant values of the patentability model according to the regression [given a training data set of features and patentability labels, a classifier prediction model is generated and trained as naïve Bayes or logistic regression models; including updating the weights of the model (Hido: pg. 1183, section 3.2; pgs. 1185-1186, sections 4.2-4.3; etc.)].

As per claim 7, Hido/Lundberg/Yang teaches wherein the patentability model includes a neural network [given a training data set of features and patentability labels, a classifier prediction model is generated and trained as naïve Bayes or logistic regression models; including updating the weights of the model (Hido: pg. 1183, section 3.2; pgs. 1185-1186, sections 4.2-4.3; etc.)].


Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hido et al. (Modeling Patent Quality: A System for Large-scale Patentability Analysis using Text Mining, July 2012, pgs. 1180-1191), in view of Lundberg (US 2016/0378766), further in view of Yang (US 2019/0026550), and further in view of Young (US 2006/0095377).

As per claim 3, Hido/Lundberg/Yang teaches storing a patent application number and a vectorized version of patent application text corresponding to the patent application number [the text of the specification of an application is used and a d-dimensional feature vector is constructed based upon analysis of the specification (pg. 1184, section 3.4, etc.); all of the required information including the feature values and the precomputed patentability scores for applications, and the analysis system are stored on a server (pg. 1186, figure 7 description) including identifying the application by its number (pg. 1187, section 5.2)]; 
While Hido/Lundberg/Yang teaches gathering data about patent applications including public data (see above) it does not explicitly teach where the data is acquired, and thus scraping patent agency website information to determine that an application corresponding to the patent application number has been granted; and updating the patentability model according to the vectorized version of the patent application text.
Young teaches scraping patent agency website information to determine that an application corresponding to the patent application number has been granted; and updating the patentability model according to the vectorized version of the patent application text [a scraping client may gather text and other information from the USPTO web page for patent applications (paras. 0003-7, 0018-23; claim 12; etc.)].
Hido/Lundberg/Yang and Young are analogous art, as they are within the same field of endeavor, namely gathering data from patent applications.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the scraping client to scrape patent agency websites for patent application information, as taught by Young, as the means for acquiring the public patent application information for the system of Hido/Lundberg/Yang.
Young provides motivation [for various security and availability reasons, a scraping client may be useful in gathering patent information from patent agency websites where the information is available without requiring specific access or credentials (paras. 0003-7, etc.)].

As per claim 6, Hido/Lundberg/Yang/Young teaches in response to the receiving, scraping patent agency website information for a patent publication; and updating the patentability model to incorporate a vectorized version of the patent publication [the text of the specification of an application is used and a d-dimensional feature vector is constructed based upon analysis of the specification (Hido: pg. 1184, section 3.4, etc.); all of the required information including the feature values and the precomputed patentability scores for applications, and the analysis system are stored on a server (Hido: pg. 1186, figure 7 description) acquired by a scraping client from patent agency websites (Young: paras. 0003-7, 0018-23; claim 12; etc.)].
Examiner’s Note: the reasoning and motivation for the combination is given, above, in the rejection of claim 3.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hido et al. (Modeling Patent Quality: A System for Large-scale Patentability Analysis using Text Mining, July 2012, pgs. 1180-1191), in view of Lundberg (US 2016/0378766), further in view of Yang (US 2019/0026550), and further in view of Liu et al. (On Predictive Patent Valuation: Forecasting Patent Citations and Their Types; Feb. 2017, pgs. 1438-1444), and.

As per claim 4, Hido/Lundberg/Yang/Liu teaches downloading a technological publication; converting text of the technological publication into a vectorized format; and altering a constant value of the patentability model according to a regression function incorporating the technological publication in the vectorized format [citation prediction is used by a model to produce a patent value score (Liu: pg. 1438, abstract, etc.) by extracting features from research papers (Liu: pg. 1439-1440, main idea and highlight, and Data Collection and Preprocessing; etc.); and given a training data set of features and patentability labels, a classifier prediction model is generated and trained as naïve Bayes or logistic regression models; including updating the weights of the model (Hido: pg. 1183, section 3.2; pgs. 1185-1186, sections 4.2-4.3; etc.)].
Examiner’s Note: the reasoning and motivation for the combination of Hido with Lundberg and Yang is given in the rejection of claim 2, above, and Hido with Liu, above, in the rejection of claim 1.


Claims 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hido et al. (Modeling Patent Quality: A System for Large-scale Patentability Analysis using Text Mining, July 2012, pgs. 1180-1191) in view of Liu et al. (On Predictive Patent Valuation: Forecasting Patent Citations and Their Types; Feb. 2017, pgs. 1438-1444), and further in view of Lundberg (US 2016/0378766).

As per claim 11, Hido/Liu/Lundberg teaches wherein to generate the patentability model, the at least on processor is further configured to: download a technological publication; convert text of the technological publication into a vectorized format; and alter a constant value of the patentability model according to a regression function incorporating the technological publication in the vectorized format [citation prediction is used by a model to produce a patent value score (Liu: pg. 1438, abstract, etc.) by extracting features from research papers (Liu: pg. 1439-1440, main idea and highlight, and Data Collection and Preprocessing; etc.); and given a training data set of features and patentability labels, a classifier prediction model is generated and trained as naïve Bayes or logistic regression models; including updating the weights of the model (Hido: pg. 1183, section 3.2; pgs. 1185-1186, sections 4.2-4.3; etc.)].
Examiner’s Note: the reasoning and motivation for the combination of Hido with Lundberg and Liu is given above in the rejection of claim 1.

As per claim 18, see the rejection of claim 11, above.


Claims 9, 12, 14, 16, 19, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hido et al. (Modeling Patent Quality: A System for Large-scale Patentability Analysis using Text Mining, July 2012, pgs. 1180-1191) in view of Lundberg (US 2016/0378766).

As per claim 9, Hido/Lundberg teaches a memory, and at least one processor coupled to the memory [a patentability analysis system including storing data in memory on one or more servers running the analysis system, which requires at least one processor (Hido: pgs. 1186-1187, figure 7 and description)], the at least one processor configured to: receive text representative of an idea disclosure [the text of the specification of an application is used and a d-dimensional feature vector is constructed based upon analysis of the specification, where the model operates on the vector (Hido: pg. 1184, section 3.4, etc.)]; convert the text into a vectorized format to produce a vectorized idea disclosure [the text of the specification of an application is used and a d-dimensional feature vector is constructed based upon analysis of the specification, where the model operates on the vector (Hido: pg. 1184, section 3.4, etc.)]; generate a patentability model using public patent application grant statistics [a prediction model is generated to estimate examination result (patentability) of an application, where the model computes the patentability score based on a set of feature variables from an input application (idea vector) (Hido: pg. 1180, abstract, etc.) using public patent data (Hido: pg. 1183, section 3.2, etc.)] and private idea disclosure data comprising at least one indication of subject matter previously deemed insufficient to file as a patent application [the patent data management system may include a database including unfiled patent applications or invention disclosures (subject matter) (Lundberg: paras. 0015, 0027, etc.) including data fields for the matters indicating the type and status of the matter such as filed, issued, abandoned, drafting, etc. (Lundberg: paras. 0033, 0038 etc.)], wherein the patentability model comprises a multivariable function configured to accept the vectorized idea disclosure as an input and to generate a numerical value as an output [a prediction model is generated to estimate examination result (patentability) of an application, where the model computes the patentability score based on a set of feature variables from an input application (idea vector) (Hido: pg. 1180, abstract, etc.)], wherein the numerical value is indicative of a likelihood of patentability corresponding to the vectorized idea disclosure [the model computes the patentability score based on the set of features from the application input (idea vector) (Hido: pg. 1180, abstract; etc.) which can include the likelihood that the application will be approved (Hido: pg. 1181, section 1) as well as a confidence score (Hido: pg. 1184, section 3.4, etc.)]; and apply the patentability model to the vectorized idea disclosure to generate a numerical value, comprising a confidence score, a percentage probability, or a combination thereof, indicative of the likelihood of patentability according to a relation of at least part of the idea vector with respect to at least the patent application grant statistics, in accordance with the patentability model [the model computes the patentability score based on the set of features from the application input (idea vector) (Hido: pg. 1180, abstract; etc.) which can include the likelihood that the application will be approved (Hido: pg. 1181, section 1) as well as a confidence score (Hido: pg. 1184, section 3.4, etc.)].
Examiner’s Note: the reasoning and motivation for the combination of references is given above, in the rejection of claim 2.

As per claim 12, Hido/Lundberg teaches wherein to generate the patentability model, the at least one processor is configured to: determine an activation function based on a regression of the patent application grant statistics and vectorized patent application text data; and determine one or more constant values of the patentability model according to the regression [given a training data set of features and patentability labels, a classifier prediction model is generated and trained as naïve Bayes or logistic regression models; including updating the weights of the model (Hido: pg. 1183, section 3.2; pgs. 1185-1186, sections 4.2-4.3; etc.)].

As per claim 14, Hido/Lundberg teaches wherein the patentability model includes a neural network [given a training data set of features and patentability labels, a classifier prediction model is generated and trained as naïve Bayes or logistic regression models; including updating the weights of the model (Hido: pg. 1183, section 3.2; pgs. 1185-1186, sections 4.2-4.3; etc.)].

As per claim 16, see the rejection of claim 9, above, wherein Hido/Lundberg also teaches a non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform the steps [a patentability analysis system including storing data in memory on one or more servers running the analysis system, which requires at least one computing device (Hido: pgs. 1186-1187, figure 7 and description)].

As per claim 19, see the rejection of claim 12, above.

As per claim 21, see the rejection of claim 14, above.

As per claim 22, Hido/Lundberg teaches tracking whether a patent application including the idea disclosure was actually filed [the patent data management system may include a database including unfiled patent applications or invention disclosures (subject matter) (Lundberg: paras. 0015, 0027, etc.) including data fields for the matters indicating the type and status of the matter such as filed, issued, abandoned, drafting, etc. (Lundberg: paras. 0033, 0038 etc.) where the database may be periodically queried and updated to reflect any changes (Lundberg: paras. 0051, 0064, etc.)].

As per claim 23, Hido/Lundberg teaches tracking whether any patent including the idea disclosure was granted from the patent application; and deciding whether to continue to train the patentability model to aid in predicting patentability of future idea disclosures, based on at least one of the operations of tracking whether the patent application including the idea disclosure was actually filed and of tracking whether any patent including the idea disclosure was granted from the patent application [given a training data set of features and patentability labels, a prediction model is generated and trained (Hido: pg. 1183, section 3.2; pgs. 1185-1186, sections 4.2-4.3; etc.) utilizing data fields for the matters indicating the type and status of the matter such as filed, issued, abandoned, drafting, etc. (Lundberg: paras. 0033, 0038 etc.) where the database may be periodically queried and updated to reflect any changes (Lundberg: paras. 0051, 0064, etc.)].


Claims 10, 13, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hido et al. (Modeling Patent Quality: A System for Large-scale Patentability Analysis using Text Mining, July 2012, pgs. 1180-1191), in view of Lundberg (US 2016/0378766), and further in view of Young (US 2006/0095377).

As per claim 10, Hido/Lundberg/Young teaches wherein to generate the patentability model, the at least one processor is further configured to: store a patent application number and a vectorized version of patent application text corresponding to the patent application number [the text of the specification of an application is used and a d-dimensional feature vector is constructed based upon analysis of the specification (Hido: pg. 1184, section 3.4, etc.); all of the required information including the feature values and the precomputed patentability scores for applications, and the analysis system are stored on a server (Hido: pg. 1186, figure 7 description) including identifying the application by its number (Hido: pg. 1187, section 5.2)]; scrape patent agency website information to determine that an application corresponding to the patent application number has been granted and update the patentability model according to the vectorized version of the patent application text [the text of the specification of an application is used and a d-dimensional feature vector is constructed based upon analysis of the specification (Hido: pg. 1184, section 3.4, etc.); all of the required information including the feature values and the precomputed patentability scores for applications, and the analysis system are stored on a server (Hido: pg. 1186, figure 7 description) acquired by a scraping client from patent agency websites (Young: paras. 0003-7, 0018-23; claim 12; etc.)].
Examiner’s Note: the reasoning and motivation for the combination is given, above, in the rejection of claim 3.

As per claim 13, Hido/Lundberg/Young teaches wherein the at least on processor is further configured to: in response to the receiving, scrape patent agency website information for a patent publication; and update the patentability model to incorporate a vectorized version of the patent publication [the text of the specification of an application is used and a d-dimensional feature vector is constructed based upon analysis of the specification (Hido: pg. 1184, section 3.4, etc.); all of the required information including the feature values and the precomputed patentability scores for applications, and the analysis system are stored on a server (Hido: pg. 1186, figure 7 description) acquired by a scraping client from patent agency websites (Young: paras. 0003-7, 0018-23; claim 12; etc.)].
Examiner’s Note: the reasoning and motivation for the combination is given, above, in the rejection of claim 3.

As per claim 17, see the rejection of claim 10, above.

As per claim 20, see the rejection of claim 13, above.


Response to Arguments
Applicant's arguments filed 22 February 2022 have been fully considered but they are not persuasive.

Applicant argues that the filing status of unfiled or not yet filed is different than the claimed “deemed insufficient to file”.
However, neither the specification nor claims define how the determination is made regarding “insufficient to file”, and therefore the examiner interprets unfiled applications to be within the broadest reasonable interpretation of deemed insufficient to file, as they were not filed.  Furthermore, Lundberg teaches multiple status levels including disclosure received, drafting, filed, completed-waiting examination, in prosecution, allowed, issued (see, e.g., Lundberg: para. 0038) or not-yet filed (see, e.g. Lundberg: para. 0027), multiple of which indicate that the application is deemed insufficient to file (at least yet), which is within the broadest reasonable interpretation of the claimed “insufficient to file”.
Applicant further argues that Lundberg’s description of not yet filed applications implies that applications are expected to be filed.
However, the claimed “subject matter previously deemed insufficient to file” does not require, either implicitly or explicitly, that the subject matter is deemed insufficient to ever file, only that it has at some point been insufficient to file.

Applicant also argues that “both Lundberg and Hido as cited evaluate patentability at the level of an application or disclosure as a whole, not with respect to any particular ‘subject matter’”.
However, the claim(s) recite(s) “subject matter previously deemed insufficient to file as a patent application” which does not distinguish between “particular” subject matter and the subject matter of an application/disclosure as a whole.

Applicant’s further arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 8 and 15 are cancelled; claims 1-7, 9-14, and 16-23 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xu (Information for corporate IP management, June 2004, pgs. 149-156) – discloses a system for patent data management including unfiled patent disclosures.
Belenzon (US 2011/0093449) – discloses a system for evaluating patents and prior art, the query based on an unfiled patent disclosure.
Perkowski (US 2016/0048936) – discloses that claim patentability analysis may be performed using a model taking search vectors as input, where the search vectors are based upon text and graphics/images from patent documents.
Knight (US 2009/0077092) – discloses a system establishing multiple thresholds associated with requirements to file a patent application.
Kudo (US 2006/0047732) – discloses a system for document searching/matching utilizing vectors for images and text blocks in the document.

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE GIROUX/Primary Examiner, Art Unit 2128